Case 8:18-bk-10566-RCT Doc1 Filed 12/10/18 Page 1 of 45

   
   

Fill in this information to identify your case:

United States Bankruptcy Court for the:

    

MIDDLE DISTRICT OF FLORIDA

fe

 

 

Case number (if known) Chapter you are filing under: —;- 9: fof 1%
Mi Chapter 7 POE
C Chapter 11
C1 Chapter 12

DO Chapter 13 ] Check if this an
amended filing

 

 

 

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 42:47

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 7 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 7 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.

Identify Yourself

 

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):
1. Your full name
Write the name that is on PABLO Ww
your government-issued =“ First name First name \

picture identification (for
example, your driver's ANDRES

 

 

 

 

license or passport). Middle name Middie name

Bring your picture

identification to your DARELL| VERGARA

meeting with the trustee. Last name and Suffix (Sr., Jr., Il, Hl) Last name and Suffix (Sr., Jr., Il, Hl)

 

2. All other names you have
used in the last 8 years

include your married or
maiden names.

 

3. Only the last 4 digits of
your Social Security
number or federai XXxx-xx-4087
Individual Taxpayer
Identification number
(ITIN)

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1

 

 
Case 8:18-bk-10566-RCT Doc1 Filed 12/10/18 Page 2 of 45

Debtor 1

4. Any business names and
Employer Identification
Numbers (EIN) you have
used in the last 8 years

Include trade names and
doing business as names

PABLO ANDRES DARELLI VERGARA

About Debtor 1:

Wi | have not used any business name or EiNs.

 

Business name(s)

Case number (if known)

 

About Debtor 2 (Spouse Only in a Joint Case):

C1 | have not used any business name or EINs.

 

 

Business name(s)

 

 

EINs EINs

5. Where you live If Debtor 2 lives at a different address:
10920 Avana Way
Apt. 202

New Port Richey, FL 34655

 

Number, Street, City, State & ZIP Code

Pasco

 

 

County

If your mailing address is different from the one
above, fill it in here. Note that the court will send any
notices to you at this mailing address.

Number, Street, City, State & ZIP Code

 

 

Number, P.O. Box, Street, City, State & ZIP Code

County

If Debtor 2's mailing address is different from yours, fill it
in here. Note that the court will send any notices to this
mailing address.

 

Number, P.O. Box, Street, City, State & ZIP Code

 

6. Why you are choosing
this district to file for
bankruptcy

Check one:

MH Over the last 180 days before filing this petition,
! have lived in this district longer than in any
other district.

] Ihave another reason.
Explain. (See 28 U.S.C. § 1408.)

 

Check one:

0 _sOver the last 180 days before filing this petition, |
have lived in this district longer than in any other
district.

{have another reason.
Explain. (See 28 U.S.C. § 1408.)

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 2

 
Debtor 1

Case 8:18-bk-10566-RCT Doc1 Filed 12/10/18 Page 3 of 45

PABLO ANDRES DARELLI VERGARA Case number (it known)

 

Tell the Court About Your Bankruptcy Case

 

 

 

 

 

 

 

7. The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
choosing to file under
a Chapter 7
O Chapter 11
0 Chapter 12
CO) Chapter 13
8. Howyouwillpay the fee 4 | will pay the entire fee when | file my petition. Please check with the clerk’s office in your local court for more details
about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money
order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
a pre-printed address.
| need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
The Filing Fee in installments (Official Form 103A).
| request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.
9. Have you filed for MNo
bankruptcy within the ,
last 8 years? O Yes.
District When Case number
District When Case number
District When Case number
10. Are any bankruptcy HI No
cases pending or being
filed by aspouse whois [1 Yes.
not filing this case with
you, or by a business
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known
Debtor Relationship to you
District When Case number, if known
11. Do you rent your HE No. Go to line 12.

residence?

0 Yes. Has your landlord obtained an eviction judgment against you?
O No. Go to line 12.

Oo Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
this bankruptcy petition.

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 3

 
Debtor 1

 

Case 8:18-bk-10566-RCT Doc1 Filed 12/10/18 Page 4 of 45

PABLO ANDRES DARELLI VERGARA Case number (if known)

 

Report About Any Businesses You Own as a Sole Proprietor

 

12. Are youa sole proprietor

of any full- or part-time
business?

A sole proprietorship is a
business you operate as
an individual, and is not a
separate legal entity such
as a corporation,
partnership, or LLC.

If you have more than one
sole proprietorship, use a

separate sheet and attach
it to this petition.

@ No. Go to Part 4.

O1 Yes. Name and location of business

 

Name of business, if any

 

Number, Street, City, State & ZIP Code

Check the appropriate box to describe your business:
Heaith Care Business (as defined in 11 U.S.C. § 101(27A))

Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
Stockbroker (as defined in 11 U.S.C. § 101(53A))

Commodity Broker (as defined in 11 U.S.C. § 101(6))

None of the above

oooad

 

13.

Are you filing under
Chapter 11 of the
Bankruptcy Code and are
you a small business
debtor?

For a definition of small
business debtor, see 11
U.S.C. § 101(51D).

If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
in 11 U.S.C. 1116(1)(B).

BE No. | am not filing under Chapter 11.

CI No. 1am filing under Chapter 11, but !am NOT a small business debtor according to the definition in the Bankruptcy
Code.

0 Yes. 1am filing under Chapter 11 and | am a small business debtor according to the definition in the Bankruptcy Code.

 

14.

Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

Do you own or have any
property that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?

For example, do you own
perishable goods, or
livestock that must be fed,
or a building that needs
urgent repairs?

No.

0 Yes.
What is the hazard?

 

 

If immediate attention is
needed, why is it needed?

 

Where is the property?

 

Number, Street, City, State & Zip Code

 

Official Form 101

 

Voluntary Petition for Individuals Filing for Bankruptcy page 4
 

Case 8:18-bk-10566-RCT Doc1 Filed 12/10/18 Page 5 of 45

Debtor 1

PABLO ANDRES DARELLI VERGARA

Gee Explain Your Efforts to Receive a Briefing About Credit Counseling

Case number (if known)

 

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about
credit counseling before
you file for bankruptcy.
You must truthfully check
one of the following
choices. If you cannot do
So, you are not eligible to
file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your
creditors can begin
collection activities again.

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

You must check one: You must check one:

isi received a briefing from an approved credit Ost received a briefing from an approved credit
counseling agency within the 180 days before | counseling agency within the 180 days before | filed
filed this bankruptcy petition, and ! received a this bankruptcy petition, and | received a certificate of
certificate of completion. completion.

Attach a copy of the certificate and the payment Attach a copy of the certificate and the payment plan, if
plan, if any, that you developed with the agency. any, that you developed with the agency.

(]_ treceived a briefing from an approved credit [C1 _ [received a briefing from an approved credit
counseling agency within the 180 days before | counseling agency within the 180 days before | filed
filed this bankruptcy petition, but | do not have this bankruptcy petition, but | do not have a certificate
a certificate of completion. of completion.

Within 14 days after you file this bankruptcy Within 14 days after you file this bankruptcy petition, you
petition, you MUST file a copy of the certificate and MUST file a copy of the certificate and payment plan, if
payment plan, if any. any.
| certify that | asked for credit counseling CI certify that | asked for credit counseling services
services from an approved agency, but was from an approved agency, but was unable to obtain
unable to obtain those services during the 7 those services during the 7 days after | made my
days after | made my request, and exigent request, and exigent circumstances merit a 30-day
circumstances merit a 30-day temporary waiver temporary waiver of the requirement.
of the requirement. , .
To ask for a 30-day temporary waiver of the requirement,
To ask for a 30-day temporary waiver of the attach a separate sheet explaining what efforts you made
requirement, attach a separate sheet explaining to obtain the briefing, why you were unable to obtain it
what efforts you made to obtain the briefing, why before you filed for bankruptcy, and what exigent
you were unable to obtain it before you filed for circumstances required you to file this case.
bankruptcy, and what exigent circumstances — ; ae
required you to file this case. Your case may be dismissed if the court is dissatisfied
with your reasons for not receiving a briefing before you
Your case may be dismissed if the court is filed for bankruptcy.
dissatisfied with your reasons for not receiving a . ; ; ;
briefing before you filed for bankruptcy. If the court is Satisfied with your reasons, you must still
If the court is satisfied with your reasons, you must receive a briefing within 30 days after you file. You must
still receive a briefing within 30 days after you file. file a certificate from the approved agency, along with a
You must file a certificate from the approved copy of the payment pian you developed, if any. If you do
agency, along with a copy of the payment plan you not do so, your case may be dismissed.
may Soon Ifyou do not do so, your case Any extension of the 30-day deadline is granted only for
. cause and is limited to a maximum of 15 days.
Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.
(1am not required to receive a briefing about C]_ !am not required to receive a briefing about credit

credit counseling because of:

(1 _siIncapacity.
| have a mental illness or a mental deficiency
that makes me incapable of realizing or
making rational decisions about finances.

C1 Disability.
My physical disability causes me to be
unable to participate in a briefing in person,
by phone, or through the internet, even after |
reasonably tried to do so.

C] = Active duty.
| am currently on active military duty in a
military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver credit counseling with the court.

counseling because of:

(1 Incapacity.
| have a mental iliness or a mental deficiency that
makes me incapable of realizing or making rational
decisions about finances.

[] Disability.
My physical disability causes me to be unable to
participate in a briefing in person, by phone, or
through the internet, even after | reasonably tried to
do so.

O Active duty.
! am currently on active military duty in a military
combat zone.

If you believe you are not required to receive a briefing
about credit counseling, you must file a motion for waiver
of credit counseling with the court.

 

Official Form 101

 

Voluntary Petition for Individuals Filing for Bankruptcy

page 5

 
 

 

Case 8:18-bk-10566-RCT Doc1 Filed 12/10/18 Page 6 of 45

Debtor 1

PABLO ANDRES DARELL! VERGARA

Case number (if known)

 

Answer These Questions for Reporting Purposes

 

16. What kind of debts do
you have?

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
individual primarily for a personal, family, or household purpose.”

C1 No. Go to line 16b.

I Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

C1 No. Go to line 16c.

C1 Yes. Go to line 17.
16c. State the type of debts you owe that are not consumer debts or business debts

 

 

17. Are you filing under
Chapter 7?

Do you estimate that
after any exempt
property is excluded and

CONo. | amnot filing under Chapter 7. Go to line 18.

yes | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
‘are paid that funds will be available to distribute to unsecured creditors?

 

 

administrative expenses HENo

are paid that funds will

be available for OD Yes

distribution to unsecured

creditors?
18. How many Creditorsdo gg j_49 0 1,000-5,000 [1 25,001-50,000

ou estimate thatyou = 59 99 0 5001-10,000 C1 50,001-100,000

: C1 100-199 CI 10,001-25,000 C] More than100,000
C1 200-999

19. How much do you @ $0 - $50,000 C2) $1,000,001 - $10 million [1] $500,000,001 - $1 billion

estimate your assets to
be worth?

C2 $50,001 - $100,000
C1 $100,001 - $500,000
1D $500,001 - $1 million

(1 $10,000,001 - $50 million
1 $50,000,001 - $100 million
C) $100,000,001 - $500 million

1 $1,000,000,001 - $10 billion
C1 $10,000,000,001 - $50 billion
0 More than $50 billion

 

20. How much do you
estimate your liabilities
to be?

[2 $0 - $50,000

HM $50,001 - $100,000
[1 $100,001 - $500,000
DO $500,001 - $1 million

[1 $1,000,001 - $10 million

0) $10,000,001 - $50 million
[1 $50,000,001 - $100 million
0 $100,000,001 - $500 million

£1 $500,000,001 - $4 billion

0 $1,000,000,001 - $10 billion
© $10,000,000,001 - $50 billion
C] More than $50 billion

 

 

For you

 

| have examined this petition, and 1 declare under penalty of perjury that the information provided is true and correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
United States Code. | understand the relief available under each chapter, and | choose to proceed under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out this
document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
bankruptcy case 7,0, fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
°
L\

ey , / Von
PABLO ANDRES DARELLI VERGARA
Signature of Debtor 1

Signature of Debtor 2

Executed on December 8, 2018 Executed on

MM /DD/YYYY

 

MM /DD/YYYY

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 6

ea

 
 

Case 8:18-bk-10566-RCT Doc1 Filed 12/10/18 Page 7 of 45

 

 

 

Debtor1 PABLO ANDRES DARELL! VERGARA Case number (if known)
For your attorney, if you are |, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility to proceed
represented by one under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter

for which the person is eligible. | also certify that | have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by —_ and, in a case in which § 707(b)(4)(D) applies, certify that | have no knowledge after an inquiry that the information in the
an attorney, youdo not need _—_ schedules filed with the petition is incorrect.
to file this page.
Date December 8, 2018

 

 

Signature of Attorney for Debtor MM /DD/YYYY

 

Printed name

 

Firm name

 

Number, Street, City, State & ZIP Code

Contact phone Email address

 

 

 

Bar number & State

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 7

 
Case 8:18-bk-10566-RCT Doc1 Filed 12/10/18 Page 8 of 45
Debtor1 PABLO ANDRES DARELLI VERGARA Case number (if known)

 

 

For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you should understand that many
bankruptcy without an people find it extremely difficult to represent themselves successfully. Because bankruptcy has long-term
attorney financial and legal consequences, you are strongly urged to hire a qualified attorney.

If you are represented by an To be successful, you must correctly file and handle your bankruptcy case. The rules are very technical, and a mistake or

attorney, you do not need to _inaction may affect your rights. For example, your case may be dismissed because you did not file a required document,

file this page. pay a fee on time, attend a meeting or hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy
administrator, or audit firm if your case is selected for audit. If that happens, you could lose your right to file another case,
or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the court. Even if you plan to pay
a particular debt outside of your bankruptcy, you must list that debt in your schedules. If you do not list a debt, the debt may
not be discharged. If you do not list property or properly claim it as exempt, you may not be able to keep the property. The
judge can also deny you a discharge of all your debts if you do something dishonest in your bankruptcy case, such as
destroying or hiding property, falsifying records, or lying. Individual bankruptcy cases are randomly audited to determine if
debtors have been accurate, truthful, and complete. Bankruptcy fraud is a serious crime; you could be fined and
imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had hired an attorney. The court
will not treat you differently because you are filing for yourself. To be successful, you must be familiar with the United
States Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, and the local rules of the court in which your case is
filed. You must aiso be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal consequences?
CINo
@ Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are inaccurate or incomplete, you
could be fined or imprisoned?

CT No

Ml Ves

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
ONo

Bi ves Name of Person Carlos Frontela

 

Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. | have read and understood
this notice, and | am aware that filing a bankruptcy case without an attorney may cause me to lose my rights or property if | do

not Re op pe case.
rd

 

 

 

 

 

 

 

PABLO ANDRES DARELLI VERGARA Signature of Debtor 2
Signature of Debtor 1
Date December 8, 2018 Date

MM /DD/YYYY MM /DD/YYYY
Contact phone Contact phone
Cell phone 801-651-0152 Cell phone
Email address Email address

 

 

 

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 8

 
Case 8:18-bk-10566-RCT Doc1 Filed 12/10/18 Page 9 of 45

Fill in this information to identify your case:
Debtor 1 PABLO ANDRES DARELLI VERGARA
First Name Middle Name Last Name

Debtor 2

(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: © MIDDLE DISTRICT OF FLORIDA

 

 

Case number
(if known) (1 Check if this is an

amended filing

 

 

 

Official Form 106Sum

Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 

GEGEEME Summarize Your Assets

 

Yourassets
Value of what-you own
1. Schedule A/B: Property (Official Form 106A/B)
1a. Copy line 55, Total real estate, from Schedule A/B................:cccccccccccsesesescseseessesesesscscsesseeesesuvssasssssssssateveusvenseaesses $ 0.00
1b. Copy line 62, Total personal property, from Schedule A/B..............escceccecesessesesesseseesenseseseesescesecssneceeseenssessesenscess $ 250.11
1c. Copy line 63, Total of all property on Schedule A/B...o.......... eee eceeeeeseeseeeeseeeeseeeeseeeeseesesenseneesessesesssseseeseseeseeenenes $ 250.11
Summarize Your Liabilities
Your liabilities

Amount you owe

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D... $ 0.00
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)

3a. Copy the total claims from Part 1 (priority unsecured claims) from line Ge of Schedule E/F........c.cccccccccccccescsesees $ 0.00

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F.............ccccce ees $ 55,583.93

 

Your total liabilities | $ 55,583.93

 

 

 

 

Summarize Your Income and Expenses

4. Schedule I: Your income (Official Form 1061)
Copy your combined monthly income from line 12 of Schedule foo... cccccccescesscccosececeesesceccsscatecessesecseescececseceecsuvecees $ 282.48

5. Schedule J: Your Expenses (Official Form 106.)

Copy your monthly expenses from line 22c of SCHECUIE J..........cccccccecsscescssccssessceessesvsseesavecaueneevscencaseeseneces $ 290.00

Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 137
(No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

@ Yes
7. What kind of debt do you have?

m Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

(1 Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
the court with your other schedules.
Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
 

Case 8:18-bk-10566-RCT Doc1 Filed 12/10/18 Page 10 of 45
Debtor1 PABLO ANDRES DARELL! VERGARA Case number (if known)

 

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ 612.04

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

 

 

 

. _ Total claim

From Part 4 on Schedule E/F, copy the following: ee
9a. Domestic support obligations (Copy line 6a.) $ 0.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $ 0.00
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ 0.00
9d. Student loans. (Copy line 6f.) $ 0.00
Ye. Obligations arising out of a separation agreement or divorce that you did not report as

priority claims. (Copy line 6g.) $ 0.00
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +$ 0.00
9g. Total. Add lines 9a through 9f. $ 0.00

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

Software Copyright (c) 1996-2018 Best Case, LLC - www. bestcase.com Best Case Bankruptcy

 
Case 8:18-bk-10566-RCT Doc1 Filed 12/10/18 Page 11 of 45

Fill in this information to identify your case and this filing:

Debtor 1 PABLO ANDRES DARELLI VERGARA

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: MIDDLE DISTRICT OF FLORIDA

 

Case number El Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 1215

In each category, separately list and describe items. List an asset only once. {f an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

a No. Go fo Part 2.
OC yYes. where is the property?

Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

Hi No
C Yes

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

BNo
0 Yes

 

5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
pages you have attached for Part 2. Write that number here => $0.00

 

 

 

 

Describe Your Personal and Household Items

Do you own or have any legal or equitable interest in any of the following items? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

 

§. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

Mi No
CO Yes. Describe.....
7. Electronics

Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
including cell phones, cameras, media players, games
[No

@ Yes. Describe.....

Official Form 106A/B Schedule A/B: Property page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 8:18-bk-10566-RCT Doc1 Filed 12/10/18 Page 12 of 45
Debtor’ PABLO ANDRES DARELLI VERGARA Case number (if known)

 

 

Asus Laptop

 

 

 

Location: 10920 Avana Way Apt. 202, New Port Richey FL 34655 $200.00

 

8. Collectibles of value ;
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects: stamp, coin, or baseball card collections;
other collections, memorabilia, collectibles
BNo

O01 Yes. Describe.....

9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
musical instruments

HNo
C1] Yes. Describe.....

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

HNo
C] Yes. Describe.....
11. Clothes

Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

ONo
Hl Yes. Describe.....

 

Everyday clothes

 

 

 

Location: 10920 Avana Way Apt. 202, New Port Richey FL 34655 $50.00

 

12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
HE No

C Yes. Describe.....

13. Non-farm animals
Examples: Dogs, cats, birds, horses

Hi No
C1 Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
BNo

CO Yes. Give specific information...

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
for Part 3. Write that number here $250.00

 

 

 

TERE Descrine Your Financial Assets

Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

16. Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

BI No

17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
institutions. If you have multiple accounts with the same institution, list each.
ONo

Official Form 106A/B Schedule A/B: Property page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 8:18-bk-10566-RCT Doc1 Filed 12/10/18 Page 13 of 45

 

Debtor1 PABLO ANDRES DARELLI VERGARA Case number (if known)
a YVOS i cceeeeeeees institution name:
Chimpchange - Checking Account/Pre-Paid
card
Location: 10920 Avana Way Apt. 202, New
17.1. Checking Account Port Richey FL 34655 $0.11

 

 

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

@ No

O Yes. Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
joint venture

BNo

C1 Yes. Give specific information about them..................
Name of entity: % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

HNo

Cl Yes. Give specific information about them
Issuer name:

21. Retirement or pension accounts
Examples: interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

HE No

O Yes. List each account separately.
Type of account: Institution name:

22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others

BNo

| (ee Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

MNo
OO Yes............. Issuer name and description.

24. interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

MNo

OC Yes......0.00.. Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
HNo
(Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

No
C1 Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

HNo
[] Yes. Give specific information about them...
Money or property owed to you? Current value of the
portion you own?

Do not deduct secured
claims or exemptions.

Official Form 106A/B Schedule A/B: Property page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8:18-bk-10566-RCT Doc1 Filed 12/10/18 Page 14 of 45
Debtor1 PABLO ANDRES DARELLI VERGARA Case number (if known)

28. Tax refunds owed to you
BNo
Ci Yes. Give specific information about them, including whether you already filed the returns and the tax years.......

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

BNo
C1 Yes. Give specific information.......

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
benefits; unpaid loans you made to someone else

MNo

O Yes. Give specific information..

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance

Bi No

C1] Yes. Name the insurance company of each policy and list its value.
Company name: Beneficiary: Surrender or refund
value:

32. Any interest in property that is due you from someone who has died
If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
someone has died.

BNo

D Yes. Give specific information.

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

HNo
0 Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
Mi No
[ Yes. Describe each claim.........

35. Any financial assets you did not already list
MNo

C Yes. Give specific information..

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here $0.11

 

 

 

Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37. Do you own or have any legal or equitable interest in any business-related property?
IB No. Go to Part 6.

Cl Yes. Go to line 38.

iclaacee Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
i No. Go to Part 7.
Cl Yes. Go to line 47.

 

Describe All Property You Own or Have an Interest in That You Did Not List Above
Official Form 106A/B Schedule A/B: Property page 4

Software Copyright (c) 1996-2018 Best Case, LLC - www. bestcase.com Best Case Bankruptcy

 
Case 8:18-bk-10566-RCT Doc1 Filed 12/10/18 Page 15 of 45
Debtor1 PABLO ANDRES DARELLI VERGARA Case number (if known)

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

MINo
CZ Yes. Give specific information.........

 

54. Add the dollar value of all of your entries from Part 7. Write that number here ............:..s::sssecssescees $0.00

 

 

 

 

List the Totals of Each Part of this Form

 

 

 

 

 

55. Part 1: Total real estate, line 2 $0.00
56. Part 2: Total vehicles, tine 5 $0.00

57. Part 3: Total personal and household items, line 15 $250.00

58. Part 4: Total financial assets, line 36 $0.11

59. Part 5: Total business-related property, line 45 $0.00

60. Part 6: Total farm- and fishing-related property, line 52 $0.00

61. Part 7: Total other property not listed, line 54 + $0.00

62. Total personal property. Add lines 56 through 61... $250.11 | Copy personal property total $250.11
63. Total of all property on Schedule A/B. Add line 55 + line 62 $250.11

Official Form 106A/B Schedule A/B: Property page 5

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 
Case 8:18-bk-10566-RCT Doc1 Filed 12/10/18 Page 16 of 45

Fill in this information to identify your case:

Debtor 1 PABLO ANDRES DARELLi VERGARA

First Name Middle Name Last Name

Debtor 2

(Spouse if, filing) First Name Middie Name Last Name

 

United States Bankruptcy Court forthe: © MIDDLE DISTRICT OF FLORIDA

 

Case number
(if known) (1 Check if this is an

amended filing

 

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 416

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a faw that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

GERSHEE Identify the Property You Claim as Exempt
1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
(1 You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 

 

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption.
Schedule A/B
Asus Laptop 200.00 200.00 ~=«~*Fia. Stat. Ann. § 222.25(4)
Location: 10920 Avana Way Apt. 202, ___$200.00_ 7 «$200.00
New Port Richey FL 34655 O 100% of fair market value, up to
Line from Schedule A/B: 7.1 any applicable statutory limit
Everyday clothes 50.00 50.00 ~—‘*Fia. Stat. Ann. § 222.25(4)
Location: 10920 Avana Way Apt. 202, $50. - $50.00.
New Port Richey FL 34655 C) 400% of fair market value, up to
Line from Schedule A/B: 11.1 any applicable statutory limit
Checking Account: Chimpchange - $0.11 ff $0.11 Fla. Stat. Ann. § 222.25(4)
Checking Account/Pre-Paid card SRE -—_—-—--
Location: 10920 Avana Way Apt. 202, O 100% of fair market value, up to
New Port Richey FL 34655 any applicable statutory limit

Line from Schedule A/B: 17.1

 

3. Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

BB No
O Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

[1 No
Ol Yes
Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 8:18-bk-10566-RCT Doc1 Filed 12/10/18 Page 17 of 45

Fill in this information to identify your case:

Debtor 1 PABLO ANDRES DARELLI VERGARA

First Name Middle Name Last Name

 

Debtor 2
{Spouse if, filing) First Name Middle Name Last Name

 

United States Bankrupicy Court forthe: © MIDDLE DISTRICT OF FLORIDA

 

Case number
(if known) ( Check if this is an
amended filing

 

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).

1. Do any creditors have claims secured by your property?
M@ No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
D Yes. Fill in all of the information below.

Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
 

Case 8:18-bk-10566-RCT Doc1 Filed 12/10/18 Page 18 of 45

Fill in this information to identify your case:

PABLO ANDRES DARELLI VERGARA

First Name Middle Name

Debtor 1

 

Last Name

Debtor 2
(Spouse ff, filing)

 

First Name Middle Name Last Name

MIDDLE DISTRICT OF FLORIDA

United States Bankruptcy Court for the:

 

 

Case number
(if known) Check if this is an
amended filing

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are fisted in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).

List All of Your PRIORITY Unsecured Claims
1. Do any creditors have priority unsecured claims against you?

a No. Go to Part 2.

O ves.
List All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

 

D1 No. You have nothing to report in this part. Submit this form to the court with your other schedules.
a Yes.

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
Part 2.

 

 

 

 

 

 

Total ciaim
Bank of America Last 4 digits of account number $4,796.96
Nonpriority Creditor's Name
100 North Tryon Street When was the debt incurred?
Charlotte, NC 28255
Number Street City State Zlp Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
MM Debtor 1 only oO Contingent
C1] Debtor 2 only 0D unliquidated
CO Debtor 1 and Debtor 2 only oO Disputed
1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
Cl Check if this claim is for a community C1 student loans
debt 0 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino CF Debts to pension or profit-sharing plans, and other similar debts
D Yes @ other. Specify Credit card purchases
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 1 of 5

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

39450 Best Case Bankruptcy

 
Debtor 1

[42 |

Case 8:18-bk-10566-RCT Doc1 Filed 12/10/18 Page 19 of 45

General Revenue Corporation
Nonpriority Creditor's Name

4660 Duke Drive
Suite 300
Mason, OH 45040

PABLO ANDRES DARELLI VERGARA

 

Number Street City State ZlIp Code
Who incurred the debt? Check one.

a Debtor 4 only

O Debtor 2 only

C1 Debtor 1 and Debtor 2 only

(1 Atleast one of the debtors and another

C1 Check if this claim is for a community
debt

ts the claim subject to offset?

Case number (if known)

 

Last 4 digits of account number $12,072.41

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

| Contingent
CJ uniiquidatea

O Disputed
Type of NONPRIORITY unsecured claim:

C1 student toans

oO Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

 

 

 

 

 

 

 

 

 

 

 

 

Bi no O Debis to pension or profit-sharing plans, and other similar debits
D Yes ® other. Specify Collection Account
4.3 IC Systems, Inc. Last 4 digits of account number $6,552.28
Nonpriority Creditor's Name
P.O. Box 64378 When was the debt incurred?
Saint Paul, MN 55164
Number Street City State ZIp Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
M bebtor 1 only Oo Contingent
D1 Debtor 2 only C1 unliquidated
CO Debior 1 and Debtor 2 only | Disputed
C1 Atiteast one of the debtors and another Type of NONPRIORITY unsecured claim:
CI Check if this claim is for a community C0 student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno D1 Debts to pension or profit-sharing plans, and other similar debts
O ves Hl other. Specify Collection Account
Intermountain Healthcare Last 4 digits of account number $3,251.63
Nonpriority Creditor's Name
P.O. Box 410400 When was the debt incurred?
Salt Lake City, UT 84141-0040
Number Street City State Zlp Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
a Debtor 1 only O Contingent
C1 Debtor 2 only 1 unliquidated
0 Debtor 1 and Debtor 2 only Oo Disputed
CZ Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1] Check if this claim is fora community CJ Student toans
debt 0 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
WNo D Debts to pension or profit-sharing plans, and other similar debts
CI Yes ® other. Specify Collection Account
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 2 of §
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Debtor 14

Case 8:18-bk-10566-RCT Doc1 Filed 12/10/18 Page 20 of 45

Medicredit, inc.
Nonpriority Creditor's Name

P.O. Box 1629
Maryland Heights, MO 63043

PABLO ANDRES DARELLI VERGARA

 

Number Street City State Zlp Code
Who incurred the debt? Check one.

@ pebtor 1 only

C1 Debtor 2 only

1 Debtor 1 and Debtor 2 only

CO Atleast one of the debtors and another

C] check if this claim is for a community
debt
ts the claim subject to offset?

Hino
OD yes

Case number (if known)

 

Last 4 digits of account number $2,619.18

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

C1 Contingent

C1 unliquidated

O Disputed

Type of NONPRIORITY unsecured claim:
DO student toans

oO Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

D debts to pension or profit-sharing plans, and other similar debts

a Other. Specify Medical Bill

 

 

[zo |

Mountain Land Collections, |
Nonpriority Creditor's Name

P.O. Box 1259
Oaks, PA 19456

 

Number Street City State ZIp Code
Who incurred the debt? Check one.

a Debtor 1 only

0 Debtor 2 only

C1] Debtor 1 and Debtor 2 only

C1 At east one of the debtors and another

CI Check if this claim is for a community
debt
Is the claim subject to offset?

Bno
TC] Yes

Last 4 digits of account number $2,035.56

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

O Contingent
CO unliquidated

| Disputed
Type of NONPRIORITY unsecured claim:

C student loans

oO Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

[1 pebis to pension or profit-sharing pians, and other similar debts

Wl other. Specify Collection Account

 

 

[ar |

Mountain Land Collections, |
Nonpriority Creditor's Name

P.O. Box 1259
Oaks, PA 19456

 

Number Street City State Zip Code
Who incurred the debt? Check one.

a Debtor 1 only

C1 Debtor 2 only

C1) Debtor 4 and Debtor 2 only

C1 At least one of the debtors and another

O check if this claim is fora community
debt

Is the claim subject to offset?
Eno
QD) Yes

Last 4 digits of account number $1,009.66

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

oO Contingent
D1 uniiquidated

C1 Disputed
Type of NONPRIORITY unsecured claim:

C student loans

oO Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

CZ Debts to pension or profit-sharing plans, and other similar debts

@ other. Specify Collection Account

 

 

Official Form 106 E/F
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 3 of 5
Best Case Bankrupicy

 
 

Debtor1 PABLO ANDRES DARELLI VERGARA

Case 8:18-bk-10566-RCT Doc1 Filed 12/10/18 Page 21 of 45

 

48 N.A.R.
Nonpriority Creditor's Name
P.O Box 505

Linden, MI 48451

 

Number Street City State ZIp Code
Who incurred the debt? Check one.

a Debtor 1 oniy

oO Debtor 2 only

O debtor 4 and Debtor 2 only

D Atieast one of the debtors and another

C1 check if this claim is for a community
debt
Is the claim subject to offset?

HNno
O yes

Case number (if known)

 

Last 4 digits of account number

$1,063.42

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

Oo Contingent
D1 unliquidated

O Disputed
Type of NONPRIORITY unsecured claim:

CZ student toans

Oo Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

C) Debts to pension or profit-sharing plans, and other similar debts

@ other. Specify Collection Account

 

 

[eo |

Northstar Location Svcs
Nonpriority Creditor's Name

P.O. Box 49
Bowmansville, NY 14026-0049

 

Number Street City State Zlp Code
Who incurred the debt? Check one.

a Debtor 1 only

OD] pebtor 2 only

©) Debtor 1 and Debtor 2 only

[1 At teast one of the debtors and another

(Cl Check if this claim is for a community
debt

Is the claim subject to offset?

a No
OD yes

Last 4 digits of account number $1,382.83

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

D1 Contingent
D unliquidated

O Disputed
Type of NONPRIORITY unsecured claim:

C] student toans

0 Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

C1 Debts to pension or profit-sharing plans, and other similar debts

@ other. Specify Collection Account

 

 

 

 

 

Provo Canyon Behavioral Hosp

 

Nonpriority Creditor's Name
1350 E 750 North
Orem, UT 84097-4345

 

Number Street City State Zip Code
Who incurred the debt? Check one.

HB pebtor 1 only

C1] Debtor 2 only

CO Debtor 1 and Debtor 2 only

[1 At east one of the debtors and another

C1 Check if this claim is for a community
debt

Is the claim subject to offset?
Bo
[3 yes

$20,800.00

Last 4 digits of account number

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

21 contingent
CI unliquidated

O Disputed
Type of NONPRIORITY unsecured claim:

C student loans

oO Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

C1 Debts to pension or profit-sharing plans, and other similar debts

a Other. Specify Medical Bill

 

 

List Others to Be Notified About a Debt That You Already Listed

§. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
notified for any debts in Parts 1 or 2, do not fill out or submit this page.

Name and Address
Andreu, Palma, Lavin & Solis
815 NW 57th Avenue

Official Form 106 E/F
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.1 of (Check one):

C Part 1: Creditors with Priority Unsecured Claims

Page 4 of §
Best Case Bankruptcy

 
Case 8:18-bk-10566-RCT Doc1 Filed 12/10/18 Page 22 of 45

Debtor 1 PABLO ANDRES DARELLI VERGARA

Suite 401
Miami, FL 33126-2363

Case number (if known)

 

 

WF part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

Express Recovery Services, |
P.O. Box 26415

Salt Lake City, UT 84126-0415

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.10 of (Check one): C1 Part 1: Creditors with Priority Unsecured Claims

 

a Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

Express Recovery Services, |
P.O. Box 26415

Salt Lake City, UT 84126-0415

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.6 of (Check one): C1 Part 1: Creditors with Priority Unsecured Claims

a Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

Gold Cross Ambulance

1717 South Redwood Road
P.O. Box 27768

Sait Lake City, UT 84127-0768

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.6 of (Check one): DO Part 1: Creditors with Priority Unsecured Claims

MM part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

Nationwide Recovery Service
P.O. Box 1259

Oaks, PA 19456

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.6 of (Check one): C1 Part 4: Creditors with Priority Unsecured Claims

a Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

Revere Health

P.O: Box 27928

Salt Lake City, UT 84127-0928

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.7 of (Check one): CI Part 4: Creditors with Priority Unsecured Claims

a Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Add the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for statistical rei

type of unsecured claim.

 

 

 

 

 

 

 

 

 

 

porting purposes only. 28 U.S.C. §159. Add the amounts for each

 

 

 

 

Total Claim
6a. Domestic support obligations 6a. $ 0.00
Total
claims
from Part 1 6b. Taxes and certain other debts you owe the government 6b. $ 0.00
6c. Claims for death or personal injury while you were intoxicated 6c. $ 0.00
6d. Other. Add ail other priority unsecured claims. Write that amount here. 6d. $ 0.00
6e. Total Priority. Add lines 6a through 6d. Ge. $ 0.00
Total Claim
6f. Student loans 6f. $ 0.00
Total
claims
from Part 2 6g. Obligations arising out of a separation agreement or divorce that 0.00
you did not report as priority claims 6g. $ .
6h. Debts to pension or profit-sharing plans, and other similar debts 6h. $ 0.00
6i. Other. Add all other nonpriority unsecured claims. Write that amount 6i.
here. $ 55,583.93
6j. Total Nonpriority. Add lines 6f through 6i. gj. $ 55,583.93

Official Form 106 E/F

 

 

 

Schedule E/F: Creditors Who Have Unsecured Claims

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

 

Page 5 of 5
Best Case Bankruptcy

 
Case 8:18-bk-10566-RCT Doc1 Filed 12/10/18 Page 23 of 45

Fill in this information to identify your case:

Debtor 1 PABLO ANDRES DARELLI VERGARA

First Name Middie Name Last Name

 

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: © MIDDLE DISTRICT OF FLORIDA

 

Case number
(if known) 1 Check if this is an

amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
IB No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
C] Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
and unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for
Name, Number, Street, City, State and ZIP Code

 

2.1
Name

 

 

Number Street

 

City State ZIP Code
2.2

Name

 

 

Number Street

 

City State ZIP Code
2.3
Name

 

 

Number Street

 

City State ZIP Code
2.4
Name

 

 

Number Street

 

City State ZIP Code
2.5
Name

 

 

Number Street

 

City State ZIP Code

 

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 8:18-bk-10566-RCT Doc1 Filed 12/10/18

Fill in this information to identify your case:

PABLO ANDRES DARELLI VERGARA

First Name Middle Name

Debtor 1

Debtor 2

 

Page 24 of 45

Last Name

 

(Spouse if, filing) First Name Middle Name

United States Bankruptcy Court for the:

Case number
(if known)

 

 

Last Name

MIDDLE DISTRICT OF FLORIDA

0 Check if this is an
amended filing

 

Official Form 106H
Schedule H: Your Codebtors

12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write

your name and case number (if known). Answer every question.

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

OONo
@ Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

Hf No. Go to line 3.

C2 Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill

out Column 2.

Column 1: Your codebtor
Name, Number, Street, City, State and ZIP Code

3.1 Adela Siem
10920 Avana Way
Apt. 202
New Port Richey, FL 34655-5189

Column 2: The creditor to whom you owe the debt
Check all schedules that-apply:

0 Schedule D, line
Schedule E/F, line
Schedule G
Comenity Bank

Debtor and co-debtor shall continue making payments on this

debt.

 

Official Form 106H

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

 

Schedule H: Your Codebtors Page 1 of 1

Best Case Bankruptcy

 
 

 

Case 8:18-bk-10566-RCT Doc1 Filed 12/10/18 Page 25 of 45

Fill in this information to identif

Debtor 1 PABLO ANDRES DARELLI VERGARA

Debtor 2
(Spouse, if filing)

 

United States Bankruptcy Court for the: _MIDDLE DISTRICT OF FLORIDA

 

Case number Check if this is:
(if known) C1 An amended filing

O Asupplement showing postpetition chapter
13 income as of the following date:

 

 

Official Form 1061 MM7DDIYYYY"
Schedule I: Your Income 1245

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

GEUSHREE Describe Employment

1. Fillin your employment

information. Debtor 1 Debtor 2 or nonfiling spouse |

 

 

If you have more than one job, Empl tstat @ Employed Ci Employed
attach a separate page with mployment status
information about additional C1 Not empioyed C1 Not employed
employers. . .

Occupation English Tutor

 

Include part-time, seasonal, or
self-employed work. Employer's name Alo 7

Occupation may include student Employer's address

or homemaker, if it applies. San Diego, CA

 

How long employed there? 2 Months

 

Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

For Debtor 1. For Debtor 2 or ©.
Oe non-filing spouse

List monthly gross wages, salary, and commissions (before all payroll

 

 

 

2. deductions). If not paid monthly, calculate what the monthly wage would be. 2 $ 282.48 $ N/A
3. Estimate and list monthly overtime pay. 3. +$ 0.00 +S N/A
4. Calculate gross Income. Add line 2 + line 3. 4. | $ 282.48 $ NIA

 

 

 

 

 

Official Form 1061 Schedule I: Your Income page |

 
Debtor1 PABLO ANDRES DARELLI VERGARA Case number (if known)
ForDebtor1. «ss ForDebtor2or
oe 2. _non-filing spouse _
Copy line 4 here 4. § 282.48 N/A
5. List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions 5a. §$ 0.00 $ N/A
5b. Mandatory contributions for retirement plans 5b. $ 0.00 $ N/A
5c. Voluntary contributions for retirement plans 5c. §$ 0.00 $ N/A
5d. Required repayments of retirement fund loans 5d.  §$ 0.00 $ N/A
5e. Insurance Se. § 0.00 $ N/A
5f. Domestic support obligations Sf.  § 0.00 § N/A
5g. Union dues 5g. $ 0.00 $ N/A
5h. Other deductions. Specify: 5h.t+ $ 0.00 + $ N/A
Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5ft+5gt5h. 6. §$ 0.00 § N/A
Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. $ 282.48 $ N/A
List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total
monthly net income. 8a. $ 0.00 «$ N/A
8b. Interest and dividends 8b. $ 0.00 §$ N/A
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce
settlement, and property settlement. &c. $ 0.00 § N/A
8d. Unemployment compensation 8d. §$ 0.00 = $ N/A
8e. Social Security 8e. § 0.00 § N/A
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: 8. 6 § 0.00 «$ N/A
8g. Pension or retirement income 8g. $ 0.00 §$ N/A
8h. Other monthly income. Specify: 8+ $ 0.00 + $ N/A
9. Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h. 9. |$ 0.00) |$ N/A
10. Calculate monthly income. Add line 7 + line 9. 10. 1$ 282.48 | +) $ N/A | =|$ 282.48
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
other friends or relatives.
Do nat include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 11. +$ 0.00
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
applies $ 282.48
Combined
monthly income
13. Do you expect an increase or decrease within the year after you file this form?
a No.
oO Yes. Explain: |
Official Form 1061 Schedule I: Your Income page 2

Case 8:18-bk-10566-RCT Doc1 Filed 12/10/18 Page 26 of 45

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 8:18-bk-10566-RCT Doc1

Fill in this information to identify your case:

Debtor 4 PABLO ANDRES DARELLI VERGARA

Filed 12/10/18 Page 27 of 45

Check if this is:

 

Debtor 2

C) An amended filing
1 Asupplement showing postpetition chapter

 

(Spouse, if filing)

United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA

13 expenses as of the following date:

 

MM /DD/YYYY

 

Case number
(If known)

 

 

Official Form 106J
Schedule J: Your Expenses

 

 

12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case

number (if known). Answer every question.
Describe Your Household
1. ts this a joint case?

@ No. Go to line 2.
CO Yes. Does Debtor 2 live ina separate household?

(1 No

C1 Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2. Doyou have dependents? MHI No

Do not list Debtor 1 and OJ Yes. _ Fill out this information for
Debtor 2. each dependent..............

Do not state the
dependents names.

Dependent’s relationship to
Debtor 1 or Debtor 2 age
eee ee

Dependent’s Does dependent
live with you?
Ea

C1 No
Cl yYes

 

C1 No
C1 Yes

 

0 No
CJ Yes

 

C1 No
C) Yes

 

3. Do your expenses include No
expenses of people other than oO
yourself and your dependents? Yes

Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement ina Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the

applicable date.

Include expenses paid for with non-cash government assistance if you know

the value of such assistance and have included it on Schedule I: Your Income

(Official Form 1061.)

4. The rental or home ownership expenses for your residence. Include first mortgage

______Yourexpenses

 

 

 

 

 

 

payments and any rent for the ground or lot. 4. $ 0.00
If not included in line 4:
4a. Real estate taxes 4a. $ 0.00
4b. Property, homeowner's, or renter’s insurance 4b. $ 0.00
4c. Home maintenance, repair, and upkeep expenses 4c. $ 0.00
4d. Homeowner's association or condominium dues 4d. $ 0.00

5. Additional mortgage payments for your residence, such as home equity loans 5. $ 0.00

Official Form 106J Schedule J: Your Expenses page 1

 

 
Case 8:18-bk-10566-RCT Doc1 Filed 12/10/18 Page 28 of 45

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor1 PABLO ANDRES DARELLI VERGARA Case number (if known)
6. Utilities:

6a. Electricity, heat, natural gas 6a. $ 0.00

6b. Water, sewer, garbage collection 6b. $ 0.00 |

6c. Telephone, cell phone, Internet, satellite, and cable services 6c. $ 0.00

6d. Other. Specify: 6d. $ 0.00
7. Food and housekeeping supplies 7. $ 100.00
8. Childcare and children’s education costs 8. $ 0.00
9. Clothing, laundry, and dry cleaning 9. $ 50.00
10. Personal care products and services 10. $ 0.00
11. Medical and dental expenses 11. $ 100.00
12. Transportation. Include gas, maintenance, bus or train fare.

Do not include car payments. 12. $ 0.00
13. Entertainment, clubs, recreation, newspapers, magazines, and books 13. $ 40.00
14. Charitable contributions and religious donations 14. $ 0.00
15. insurance.

Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance 15a. $ 0.00

15b. Health insurance 15b. $ 0.00

15c. Vehicle insurance 1c. $ 0.00

15d. Other insurance. Specify: 15d. $ 0.00
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.

Specify: 16. $ 0.00
17. Installment or lease payments:

17a. Car payments for Vehicle 1 17a. $ 0.00

17b. Car payments for Vehicle 2 17b. $ 0.00

17c. Other. Specify: 17e. $ 0.00

17d. Other. Specify: 17d. $ 0.00
18. Your payments of alimony, maintenance, and support that you did not report as

deducted from your pay on line 5, Schedule |, Your Income (Official Form 1061). 18. $ 0.00
19. Other payments you make to support others who do not live with you. $ 0.00

Specify: 19.
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

20a. Mortgages on other property 20a. $ 0.00

20b. Real estate taxes 20b. $ 0.00

20c. Property, homeowner’s, or renter’s insurance 20c. $ 0.00

20d. Maintenance, repair, and upkeep expenses 20d. $ 0.00

20e. Homeowner's association or condominium dues 20e. $ 0.00
21. Other: Specify: 21. +§ 0.00
22. Calculate your monthly expenses

22a. Add lines 4 through 21. $ 290.00

22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 $

22c. Add line 22a and 22b. The result is your monthly expenses. $ 290.00
23. Calculate your monthly net income.

23a. Copy line 12 (your combined monthly income) from Schedule |. 23a. $ 282.48

23b. Copy your monthly expenses from line 22c above. 23b. -$ 290.00

23c. Subtract your monthly expenses from your monthly income.

The result is your monthly net income. 23c. | $ -7.52

24.

 

 

 

 

Do you expect an increase or decrease in your expenses within the year after you file this form?
For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
modification to the terms of your mortgage?

Mi No.
0 Yes. | Explain here: 7

 

Official Form 106J Schedule J: Your Expenses page 2

 
Case 8:18-bk-10566-RCT Doc1 Filed 12/10/18 Page 29 of 45

Fill in this information to identify your case:
Debtor 1 PABLO ANDRES DARELLI VERGARA
First Name Middle Name Last Name

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: | MIDDLE DISTRICT OF FLORIDA

Case number
(if known) (1 Check if this is an

amended filing

 

 

 

Official Form 106Dec
Declaration About an Individual Debtor's Schedules 1218

If two married people are filing together, both are equally responsible for supplying correct information.
You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

a Sign Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

 

O No

M@ Yes. Nameofperson Carlos Frontela Attach Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119)

 

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and

that they are true and correct.
x GE, x

 

 

 

PABLO ANDRES DARELH VERGARA Signature of Debtor 2
Signature of Debtor 1
Date December 8, 2018 Date

Official Form 106Dec Declaration About an Individual Debtor's Schedules

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 
Case 8:18-bk-10566-RCT Doc1 Filed 12/10/18 Page 30 of 45

Fill in this information to identify your case:

 

 

 

Debtor 1 PABLO ANDRES DARELL! VERGARA

First Name Middie Name Last Name
Debtor 2
(Spouse if, filing) First Name Middie Name Last Name

United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA

 

Case number
(if known) (1 Check if this is an
amended filing

 

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 4/16

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Give Details About Your Marital Status and Where You Lived Before

 

1. What is your current marital status?

O Married
@ Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

O No

Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 

Debtor 1 Prior Address: Dates Debtor 1 Debtor 2 Prior Address: Dates Debtor 2
lived there lived there

511 West 200 South From-To: CI same as Debtor 1 (1 same as Debtor 1

Salt Lake City, UT 84101 08/2016-12/2016 From-To:

633 4th Avenue From-To: CD) same as Debtor 4 C same as Debtor 1

Salt Lake City, UT 84102 08/2015-08/2016 From-To:

 

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
States and territories include Arizona, California, \daho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

M No
0 Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

ERE Explain the Sources of Your Income

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

O No
@ Yes. Fill in the details.

Debtor 1 Debtor 2
Sources of income Gross income Sources of income Gross income
Check all that apply. (before deductions and Check all that apply. (before deductions
exclusions) and exclusions)
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1

Software Copyright (c} 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
 

Doc1 Filed 12/10/18 Page 31 of 45

Case number (if known)

Case 8:18-bk-10566-RCT
Debtor1 PABLO ANDRES DARELLI VERGARA

 

Debtor 1
Sources of income

Debtor 2

Gross income Sources of income Gross income

 

 

Check ail that apply. (before deductions and Check all that apply. (before deductions
exclusions) and exclusions)
From January 1 of current year until yages, commissions, $6,000.00 (1 Wages, commissions,
the date you filed for bankruptcy: bonuses, tips bonuses, tips
J Operating a business C1) Operating a business
For last calendar year: I Wages. commissions $0.00 [1 Wages, commissions,
(January 1 to December 31, 2017 ) bonuses, tips , bonuses, tips
C1 Operating a business LJ Operating a business
For the calendar year before that: I Wages, commissions, $6,880.00 [4 Wages, commissions,

(January 1 to December 31, 2016 ) bonuses, tips bonuses, tips

CO Operating a business C1 Operating a business

 

5. Did you receive any other income during this year or the two previous calendar years?
include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

@ No
QO Yes. Fill in the details.

Debtor 1
Sources of income
Describe below.

Debtor 2
Sources of income
Describe below.

Gross income
(before deductions
and exclusions)

Gross income from
each source

(before deductions and
exclusions)

List Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

O No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
individual primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?
C1 No. Goto line 7.
O Yes List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the total amount you
paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do

not include payments to an attorney for this bankruptcy case.
* Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

M@ Yes. Debtor 4 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

M No. Goto line 7.

OC ves List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
attorney for this bankruptcy case.

 

Creditor's Name and Address

Official Form 107

Dates of payment

Total amount
paid

Amount you

still owe

Statement of Financia! Affairs for Individuals Filing for Bankruptcy

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

 

Was this payment for ...

page 2

Best Case Bankruptcy
Case 8:18-bk-10566-RCT Doc1 Filed 12/10/18 Page 32 of 45
Debtor1 PABLO ANDRES DARELLI VERGARA Case number (if known)

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner: corporations
of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and

alimony.

MH No

O Yes. List all payments to an insider.

Insider's Name and Address Dates of payment Total amount Amount you Reason for this payment
paid still owe

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an

insider?

Include payments on debts guaranteed or cosigned by an insider.

HM No

1 Yes. List all payments to an insider

Insider's Name and Address Dates of payment Total amount Amount you Reason for this payment
paid still owe Include creditor's name

Identify Legal Actions, Repossessions, and Foreclosures

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?

List all such matters, including personal injury cases, smail claims actions, divorces, collection suits, paternity actions, support or custody
modifications, and contract disputes.

Cl No
@ Yes. Fill in the details.

Case title Nature of the case Court or agency Status of the case
Case number

Bank of America Civil Pasco County Clerk of @ Pending

v. Court

PABLO ANDRES DARELLI 7530 Little Road 4 oneness
VERGARA New Port Richey, FL 34654
§12018SC003077SCAXWS

 

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

HM No. Goto line 11.

C1 Yes. Fill in the information below.
Creditor Name and Address Describe the Property Date Value of the
property
Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

M@ No
1 Yes. Fill in the details.

Creditor Name and Address Describe the action the creditor took Date action was Amount
taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
court-appointed receiver, a custodian, or another official?
HM No

O Yes

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
 

Case 8:18-bk-10566-RCT Doc1 Filed 12/10/18 Page 33 of 45

Debtor! PABLO ANDRES DARELLI VERGARA Case number (if known)

 

List Certain Gifts and Contributions

 

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

M@ No

O Yes. Fill in the details for each gift.

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts

Person to Whom You Gave the Gift and
Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
HM No
OsYes. Fill in the details for each gift or contribution.

Gifts or contributions to charities that total Describe what you contributed

Dates you Value
more than $600 contributed
Charity's Name
Address (Number, Street, City, State and ZIP Code)
List Certain Lc

 

 

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,

or gambling?
@ No
C) Yes. Fill in the detaiis.

Describe the property you lost and

Describe any insurance coverage for the loss Date of your Value of property
how the loss occurred

Include the amount that insurance has paid. List pending  '©SS lost
insurance claims on line 33 of Schedule A/B: Property.

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
consulted about seeking bankruptcy or preparing a bankruptcy petition?

Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.
O No
H@ Yes. Fill in the details.

Person Who Was Paid Description and value of any property

Date payment Amount of
Address transferred or transfer was payment
Email or website address made
Person Who Made the Payment, if Not You
Document Preparation Service, LLC 12/05/2018 $300.00
4107 N. Himes Avenue
Suite 201

Tampa, FL 33607

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

M@ No
C1 Yes. Fill in the details.
Person Who Was Paid Description and value of any property Date payment Amount of
Address transferred or transfer was payment
made
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 8:18-bk-10566-RCT Doc1 Filed 12/10/18 Page 34 of 45
Debtor’ PABLO ANDRES DARELLI VERGARA Case number (it known)

 

 

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
include gifts and transfers that you have already listed on this statement.

M@ No
C1 Yes. Fill in the details.

Person Who Received Transfer Description and value of Describe any property or Date transfer was
Address property transferred payments received or debts made

paid in exchange
Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
beneficiary? (These are often called asset-protection devices.)

BH No
1 Yes. Fill in the details.

Name of trust Description and value of the property transferred Date Transfer was
made

LENE List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
houses, pension funds, cooperatives, associations, and other financial institutions.

@ No
C1 Yes. Fill in the details.

Name of Financial Institution and Last 4 digits of Type of account or Date account was Last balance
Address (Number, Street, City, State and ZIP account number instrument closed, sold, before closing or
Code) moved, or transfer

transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
cash, or other valuables?

M@ No
1 Yes. Fill in the details.

Name of Financial institution Who else had access to it? Describe the contents Do you still
Address (Number, Street, City, State and ZIP Code) Address (Number, Street, City, have it?

State and ZIP Code)

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

@ No
O Yes. Fill in the details.
Name of Storage Facility Who else has or had access Describe the contents Do you still
Address (Number, Street, City, State and ZIP Code) to it? have it?
Address (Number, Street, City,
State and ZIP Code)

Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust

for someone.
—@ No
C1 Yes. Fill in the details.
Owner's Name Where is the property? Describe the property Value
Address (Number, Street, City, State and ZIP Code) (Number, Street, City, State and ZIP

Code)
Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

@ Environmental faw means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 
Case 8:18-bk-10566-RCT Doc1 Filed 12/10/18 Page 35 of 45
Debtor1 PABLO ANDRES DARELLI VERGARA Case number (if known)

 

 

 

toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
regulations controlling the cleanup of these substances, wastes, or material.

Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
to own, operate, or utilize it, including disposal sites.

Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

@ No
O Yes. Fill in the details.

Name of site Governmental unit Environmental law, if you Date of notice
Address (Number, Street, City, State and ZIP Code) Address (Number, Street, City, State and know it

ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

M@ No

0 Yes. Fill in the details.
Name of site Governmental unit Environmental law, if you Date of notice
Address (Number, Street, City, State and ZIP Code) Address (Number, Street, City, State and know it

ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

@ No
0) Yes. Fill in the details.
Case Title Court or agency Nature of the case Status of the
Case Number Name case
Address (Number, Street, City,
State and ZIP Code)

GEREEEM Give Details About Your Business or Connections to Any Business
27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
CIA sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
[1 A member of a limited liability company (LLC) or limited liability partnership (LLP)
CA partner in a partnership
OD An officer, director, or managing executive of a corporation
C1 An owner of at least 5% of the voting or equity securities of a corporation
Mi No. None of the above applies. Go to Part 12.

1] Yes. Check all that apply above and fill in the details below for each business.

Business Name Describe the nature of the business Employer Identification number
Address Do not include Social Security number or ITIN.
(Number, Street, City, State and ZIP Code) Name of accountant or bookkeeper

Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

@ No
CO] Yes. Fill in the details below.

Name Date Issued

Address
(Number, Street, City, State and ZIP Code)

Ziuseae Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the answers
Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 6

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
 

 

 

Case 8:18-bk-10566-RCT Doc1 Filed 12/10/18 Page 36 of 45
Debtor 1 PABLO ANDRES DARELLI VERGARA Case number (if known)

 

are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

“Uf §§ 152,1341, 1519, and 3571.
AY, *

 

PABLO ANDRES DARELLI VERGARA Signature of Debtor 2
Signature of Debtor 1
Date December 8, 2018 Date

 

 

Did you attach additional pages to Your Statement of Financial Affairs for individuals Filing for Bankruptcy (Official Form 107)?
HI No

O Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

ONo
@ Yes. Name of Person Carlos Frontela _. Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
 

Case 8:18-bk-10566-RCT Doc1 Filed 12/10/18 Page 37 of 45

Fill in this information to identify your case:

Debtor 1 PABLO ANDRES DARELLI VERGARA

First Name Middle Name Last Name

 

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: | MIDDLE DISTRICT OF FLORIDA

 

Case number
(if known) C1 Check if this is an
amended filing

 

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 12/15

 

If you are an individual filing under chapter 7, you must fill out this form if:
ll creditors have claims secured by your property, or

a you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

 

 

identify the creditor and the property that is collateral © What do you intend to do with the property that. Did you claim the property.
De : : -=securesadebt? es ‘as exempt on: Schedule C? ~
Creditor's CO Surrender the property. {1 No
name: CE Retain the property and redeem it.
| CZ Retain the property and enter into a C1 Yes
Description of Reaffirmation Agreement.
property C1 Retain the property and [explain]:
securing debt:
Creditor's C] Surrender the property. CONo
name: C] Retain the property and redeem it.
C Retain the property and enter into a O Yes

 

Description of
property
securing debt:

Reaffirmation Agreement.
CO Retain the property and [explain]:

 

 

 

 

Creditor's OD Surrender the property. CO No
name: C1 Retain the property and redeem it.

C1 Retain the property and enter into a C1 Yes
Description of Reaffirmation Agreement.
property CZ Retain the property and [explain]:
securing debt:
Creditor's C Surrender the property. CONo

Official Form 108

Statement of Intention for Individuals Filing Under Chapter 7

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

page 1

Best Case Bankruptcy
Case 8:18-bk-10566-RCT Doc1 Filed 12/10/18 Page 38 of 45

 

 

Debteor1 PABLO ANDRES DARELLI VERGARA Case number (i known)
name: C1 Retain the property and redeem it. 0 Yes
- CO Retain the property and enter into a
Description of Reaffirmation Agreement.
property C Retain the property and [explain]:

securing debt:

 

 

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases cee ee : -cs © Will the fease be assumed?
Lessor's name: 1 No
Description of leased

Property: CO Yes
Lessor's name: CI No
Description of leased

Property: C} Yes
Lessor's name: O No
Description of leased

Property: O Yes
Lessor's name: 1 No
Description of leased

Property: [ Yes
Lessor's name: Cl No
Description of leased

Property: O Yes
Lessor's name: (1 No
Description of leased

Property: CI Yes
Lessor's name: 01 No
Description of leased

Property: 0 Yes

EXTER Sign Below

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any personal

property Wj is subject to an unexpired lease.
X _f Ly LL, | X

 

 

 

 

PABLO ANDRES DARELLI VERGARA Signature of Debtor 2
Signature of Debtor 1
Date December 8, 2018 Date
Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 
 

 

Case 8:18-bk-10566-RCT Doc1 Filed 12/10/18 Page 39 of 45

Fill in this information to identify your case:

Debtor 1 PABLO ANDRES DARELLI VERGARA

Check one box only as directed in this form and in Form

[Per ST en

 

eebtor > ing) Wi 4. There is no presumption of abuse
use, f

 

. a . C 2. The calculation to determine if a presumption of abuse
Middle District of Florida applies will be made under Chapter 7 Means Test
Calculation (Official Form 122A-2).

United States Bankruptcy Court for the:

 

Case number
(it known) C3. The Means Test does not apply now because of
qualified military service but it could apply later.

 

 

C] Check if this is an amended filing
Official Form 122A - 1
Chapter 7 Statement of Your Current Monthly Income 12/15

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed,
attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and
case number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

Part 1: Calculate Your Current Monthly Income

 

1. What is your marital and filing status? Check one only.
H Not married. Fill out Column A, lines 2-11.
O married and your spouse is filing with you. Fil! out both Columns A and B, lines 2-11.
C1 Married and your spouse is NOT filing with you. You and your spouse are:
(1 Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

CI Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B).

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
101(10A). For example, if you are filing on September 15, the 6-month period would: be March 1 through August 31. If the amount of your monthly income varied during
the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both
spouses own the same rental property, put the income from that property in one column only. if you have nothing to report for any line, write $0 in the space.

 

Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse

2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all

 

payroll deductions). 282.48 §
3. Alimony and maintenance payments. Do not include payments from a spouse if
Coiumn B is filled in. $ 0.00 ¢

 

4. All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. Include regular contributions
from an unmarried partner, members of your household, your dependents, parents,
and roommates. Include regular contributions from a spouse only if Column B is not
filled in. Do not include payments you listed on line 3. 0.00 $

5. Net income from operating a business, profession, or farm

 

 

 

 

 

 

 

Debtor 1
Gross receipts (before all deductions) $ 0.00
Ordinary and necessary operating expenses $ 0.00
Net monthly income from a business, profession, or farm $ 0.00 Copy here -> $ 0.00 §
6. Net income from rental and other real property
Debtor 1
Gross receipts (before all deductions) $ 0.00
Ordinary and necessary operating expenses $ (0.00
Net monthly income from rental or other real property $ 0.00 Copy here -> $ 0.00 ¢$
7. Interest, dividends, and royalties $ 0.00 $
Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
 

Case 8:18-bk-10566-RCT Doc1 Filed 12/10/18 Page 40 of 45

 

 

 

Debtor1 PABLO ANDRES DARELLI VERGARA Case number (if known)
Column A Column B
Debtor 1 Debtor 2 or

non-filing spouse
8. Unemployment compensation $ 0.00 $

Do not enter the amount if you contend that the amount received was a benefit under
the Social Security Act. Instead, list it here:

 

 

 

For you $ 0.00
For your spouse $
9. Pension or retirement income. Do not include any amount received that was a 0.00
benefit under the Social Security Act. $ . $

 

10. Income from all other sources not listed above. Specify the source and amount.
Do not include any benefits received under the Social Security Act or payments
received as a victim of a war crime, a crime against humanity, or international or
domestic terrorism. If necessary, list other sources on a separate page and put the

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

total below.
$ 0.00 §
$ 0.00
Total amounts from separate pages, if any. + $ 0.00 §$
11. Calculate your total current monthly income. Add tines 2 through 10 for
each column. Then add the total for Column A to the total for Column B. $ 282.48 | Hs $ 282.48
Total current monthly
income
Determine Whether the Means Test Applies to You
12. Calculate your current monthly income for the year. Follow these steps:
42a. Copy your total current monthly income from line 11 Copy line 11 here=> $ 282.48
Multiply by 12 (the number of months in a year) x 12
12b. The result is your annual income for this part of the form 12b. |1$ 3,389.76

 

 

 

13. Calculate the median family income that applies to you. Follow these steps:

Fill in the state in which you live.
Fill in the number of people in your household. [oa |

Fill in the median family income for your state and size of household. 13. |g 48,000.00

To find a list of applicable median income amounts, go online using the link specified in the separate instructions
for this form. This list may also be available at the bankruptcy clerk’s office.

 

 

 

 

 

14. How do the lines compare?

14a. Ml Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
Go to Part 3.

14b. [1 Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
Go to Part 3 and fill out Form 122A-2.

Sign Below

By signing here, | declare under penalty of perjury that the information on this statement and in any attachments is true and correct.
, ¢
xX

PABLO ANDRES DARELLI VERGARA
Signature of Debtor 1

Date December 8, 2018
MM/DD /YYYY

If you checked line 14a, do NOT fill out or file Form 122A-2.
If you checked line 14b, fill out Form 122A-2 and file it with this form.

 

 

 

 

 

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
 

Case 8:18-bk-10566-RCT Doc1 Filed 12/10/18 Page 41 of 45

B2800 (Form 2800) (12/15)

United States Bankruptcy Court
Middle District of Florida

Inre _PABLO ANDRES DARELLI VERGARA Case No.

 

Debtor(s) Chapter 7

DISCLOSURE OF COMPENSATION OF BANKRUPTCY PETITION PREPARER
{Must be filed with the petition if a bankruptcy petition preparer prepares the petition. 11 U.S.C.$110(h)(2).]

1. Under 11 U.S.C. § 110(h), I declare under penalty of perjury that I am not an attorney or employee of an attorney, that I
prepared or caused to be prepared one or more documents for filing by the above-named debtor(s) in connection with this
bankruptcy case, and that compensation paid to me within one year before the filing of the bankruptcy petition, or agreed to
be paid to me, for services rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case
is as follows:

 

For document preparation services have agreedto accept. $ 300.00

Prior to the filing of this statementIhavereceived $ 300.00

Balance Due $ 0.00
2. I have prepared or caused to be prepared the following documents (itemize):

and provided the following services (itemize):

3. The source of the compensation paid to me was:
Debtor [J] Other (specify):

4. The source of compensation to be paid to me is:
Debtor [] Other (specify):

5. The foregoing is a complete statement of any agreement or arrangement for payment to me for preparation of the petition
filed by the debtor(s) in this bankruptcy case.

6. To my knowledge no other person has prepared for compensation a document for filing in connection with this bankruptcy
case except as listed below:

SOCIAL SECURITY NUMBER

XXX-XX-XXXX December 8, 2018
Signature Social Security number of bankruptcy Date
petition preparer*

 

Carlos Frontela 4107 N. Himes Avenue, Suite 201
Tampa, FL 33607

Printed name and title, if any, of Address

Bankruptcy Petition Preparer

 

*If the bankruptcy petition preparer is not an individual, state the Social Security number of the officer, principal, responsible person
or partner of the bankruptcy petition preparer. (Required by 11 U.S.C. § 110.)

A bankruptcy petition preparer's failure to comply with the provisions of title 11 and the Federal Rules of Bankruptcy Procedure may
result in fines or imprisonment or both. 11 U.S.C. § 110; 18 U.S.C. § 156.

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 8:18-bk-10566-RCT Doc1 Filed 12/10/18 Page 42 of 45

Fill in this information to identify the case:

Debtor 1 PABLO ANDRES DARELLI VERGARA

First Name Middie Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: MIDDLE DISTRICT OF FLORIDA

 

 

Case number Chapter 7
(if known)

 

 

Official Form 119
Bankruptcy Petition Preparer's Notice, Declaration, and Signature 12/15

Bankruptcy petition preparers as defined in 11 U.S.C. § 110 must fill out this form every time they help prepare documents that are filed in the
case. If more than one bankruptcy petition preparer helps with the documents, each must sign in Part 3. A bankruptcy petition preparer who
does not comply with the provisions of title 11 of the United States Code and the Federal Rules of Bankruptcy Procedure may be fined,
imprisoned, or both 11 U.S.C. § 110; 18 U.S.C. § 156.

Notice to Debtor

Bankruptcy petition preparers must give the debtor a copy of this form and have the debtor sign it before they prepare any documents for
filing or accept any compensation. A signed copy of this form must be filed with any document prepared.

Bankruptcy petition preparers are not attorneys and may not practice law or give you legal advice, including the following:

¢ — whether to file a petition under the Bankruptcy Code (11 U.S.C. § 101 et seq.):

¢ whether filing a case under chapter 7, 11, 12, or 13 is appropriate;

* — whether your debts will be eliminated or discharged in a case under the Bankruptcy Code:

* whether you will be able to retain your home, car, or other property after commencing a case under the Bankruptcy Code;
¢ — what tax consequences may arise because a case is filed under the Bankruptcy Code;

e — whether any tax claims may be discharged;

e whether you may or should promise to repay debts to a creditor or enter into a reaffirmation agreement:

° how to characterize the nature of your interests in property or your debts; or

e what procedures and rights apply in a bankruptcy case.

 

 

The bankruptcy petition preparer Carlos Frontela has notified me of any maximum allowable fee before preparing any document
for filing or Py) (
bb a7¢g Date December 8, 2018
Signature of Debtor acknowledging redeipt of this notice MMI/DD (YYYY
Official Form 119 Bankruptcy Petition Preparer's Notice, Deciaration, and Signature page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 
 

Case 8:18-bk-10566-RCT Doc1 Filed 12/10/18 Page 43 of 45
Debtor! PABLO ANDRES DARELLI VERGARA Case number (if known)

 

Declaration and Signature of the Bankruptcy Petition Preparer

Under penalty of perjury, | declare that:

e {tama bankruptcy petition preparer or the officer, principal, responsible person, or partner of a bankruptcy petition preparer;

. Lor my firm prepared the documents listed below and gave the debtor a copy of them and the Notice to Debtor by Bankruptcy Petition
Preparer as required by 11 U.S.C. §§ 110(b), 110(h), and 342(b); and

e if rules or guidelines are established according to 11 U.S.C. § 110(h) setting a maximum fee for services that bankruptcy petition
preparers may charge, | or my firm notified the debtor of the maximum amount before preparing any document for filing or before
accepting any fee from the debtor.

Carlos Frontela

 

 

Printed name Title, if any Firm name, if it applies
4107 N. Himes Avenue, Suite 201

Tampa, FL 33607 813-777-8055
Number, Street, City, State & ZIP Code Contact phone

tor my firm prepared the documents checked below and the completed declaration is made a part of each document that | check:
(Check ail that apply.)

Voluntary Petition (Form 101) IW] Schedule | (Form 1061) [-] Chapter 11 Statement of Your Current Monthly

Income (Form 122B
Wi Statement About Your Social Security Numbers Schedule J (Form 106J) ( )

(Form 121) Cl] Chapter 13 Statement of Your Current Monthly

Income and Calculation of Commitment Period
(Form 122C-1)

Declaration About an Individual Debtor's Schedules
wi Your Assets and Liabilities and Certain Statistical (Form 106Dec)
Information (Form 106Sum)

Statement of Financial Affairs (Form 107)
fi] Schedule A/B (Form 1064/B)

‘a Chapter 13 Calculation of Your Disposable Income

[¥] Staternent of intention for Individuals Filing Under (Form 122C-2)
Wi Schedule G (Form 1060) Chapter 7 (Form 108) Ol Application to Pay Filing Fee in Installments (Form
[¥] Schedule D (Form 106D) IW] Chapter 7 Statement of Your Current Monthly 103A)
IW] Schedule E/F (Form 106E/F) Income (Form 122A-1) IW] Application to Have Chapter 7 Filing Fee Waived
I] Schedule G (Form 1066 [1] Statement of Exemption from Presumption of {Form 103B)
chedule G (Form ) Abuse under § 707(b)(2) (Form 122A-1 Supp) A list of names and addresses of all creditors
Schedule H (Form 106H) gO Chapter 7 Means Test Calculation (Form 122A-2) (creditor or mailing matrix)

[] other

 

 

XXX-XX-XXXX Date December 8, 2018
Signature of bankruptcy petition preparer or officer, principal, Social Security number of person who signed MM/DDIYYYY
responsible person, or partner

Carlos Frontela
Printed name

Date December 8, 2018
Signature of bankruptcy petition preparer or officer, principal, Social Security number of person who signed MM/DDIYYYY
responsible person, or partner

 

 

Printed name

Official Form 119 Bankruptcy Petition Preparer's Notice, Declaration, and Signature page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 8:18-bk-10566-RCT Doc1 Filed 12/10/18 Page 44 of 45

United States Bankruptcy Court
Middle District of Florida

Inre _ PABLO ANDRES DARELLI VERGARA Case No.

 

Debtor(s) Chapter 7

 

VERIFICATION OF CREDITOR MATRIX

The above-named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.

ta

Date: December 8, 2018

 

 

~ i
PABLO ANDRES DARELLI VERGARA”
Signature of Debtor

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

 

Best Case Bankruptcy

 
Case 8:18-bk-10566-RCT Doc1 Filed 12/10/18 Page 45 of 45

PABLO ANDRES DARELLI VERGARA
10920 Avana Way

Apt. 202

New Port Richey, FL 34655

Adela Slem

10920 Avana Way

Apt. 202

New Port Richey, FL 34655-5189

Andreu, Palma, Lavin & Solis
815 NW 57th Avenue

Suite 401

Miami, FL 33126-2363

Bank of America
100 North Tryon Street
Charlotte, NC 28255

Express Recovery Services, |
P.O. Box 26415
Salt Lake City, UT 84126-0415

Express Recovery Services, |
P.O. Box 26415
Salt Lake City, UT 84126-0415

General Revenue Corporation
4660 Duke Drive

Suite 300

Mason, OH 45040

Gold Cross Ambulance
1717 South Redwood Road
P.O. Box 27768

Salt Lake City, UT 84127-0768

IC Systems, Inc.
P.O. Box 64378
Saint Paul, MN 55164

Intermountain Healthcare
P.O. Box 410400
Salt Lake City, UT 84141-0040

Medicredit, Inc.
P.O. Box 1629
Maryland Heights, MO 63043

Mountain Land Collections, |
P.O. Box 1259
Oaks, PA 19456

Mountain Land Collections, |
P.O. Box 1259
Oaks, PA 19456

N.A.R.
P.O Box 505
Linden, MI 48451

Nationwide Recovery Service
P.O. Box 1259
Oaks, PA 19456

Northstar Location Svcs
P.O. Box 49
Bowmansville, NY 14026-0049

Provo Canyon Behavioral Hosp
1350 E 750 North
Orem, UT 84097-4345

Revere Heaith
P.O. Box 27928
Salt Lake City, UT 84127-0928

 
